Citation Nr: 1039113	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 
1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.   

In connection with his appeal, the Veteran and his spouse 
testified at a hearing before a Decision Review Officer (DRO) in 
June 2006.  A transcript of the hearing is associated with the 
claims file.

When this case was previously before the Board in May 2009, it 
was remanded for additional development.  It has since returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's MDD is productive of occupational and social 
impairment with reduced reliability and productivity, with 
flattened affect, impaired judgment and disturbances in of 
motivation and mood.  Impairment with deficiencies in most areas 
is not shown, nor is total impairment demonstrated.

2.  The Veteran failed to report for a recently scheduled VA 
examination as he was incarcerated.  The facility does not 
provide facilities for examinations.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent rating 
for MDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 
4.3, 4.7, 4.20, 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in April 2004 and March 2006.  Although 
the March 2006 notice was sent after the initial adjudication of 
the claim, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, 
the Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's claim.  
There is no indication in the record or reason to believe that 
the ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained, to 
the extent possible.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  The 
Board is also unaware of any such outstanding evidence.  

As noted in the Introduction, the Veteran's case was remanded in 
May 2009.  The purposes of this remand was to obtain further 
treatment records pertaining to his MDD and/or residuals of 
traumatic brain injury (TBI) and dementia since April 2008.  
Then, the Veteran was to be afforded a VA psychiatric examination 
to assess the current severity of his service-connected MDD.  The 
examiner was to differentiate the symptoms caused by the 
Veteran's MDD from the symptoms caused by his dementia or other 
organic brain disorder.

The record reflects that further VA outpatient treatment records 
from 2008 were obtained.  However, the Veteran did not attend a 
VA examination scheduled for August 2009, and it was indicated 
that the Veteran was incarcerated at the time of examination, and 
will be incarcerated for some time in the future.  

The Board points out that the Court has held that VA must tailor 
its assistance to the peculiar circumstances of obtaining 
examination of an incarcerated veteran. Bolton v. Brown, 8 Vet. 
App. 185 (1995).  The Bolton Court indicated that alternative 
means to obtain examination of an incarcerated veteran include: 
(1) attempting to arrange transportation of the veteran to a VA 
facility for examination; (2) contacting the correctional 
facility and having their personnel conduct an examination 
according to VA examination worksheets or (3) sending a VA 
examiner to the correctional facility to conduct the examination.

The record reflects that the correctional institution where the 
Veteran is currently imprisoned does not allow for prisoners to 
be examined either at the facility or at the nearest VA medical 
center.  In this case, the Board is satisfied that VA has 
satisfied the duty to assist, and that the Board's remand 
instructions were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

A 50 percent evaluation is warranted for MDD productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9434.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected MDD.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to this 
disability.  

The Veteran was originally granted service connection for 
depression in a February 2005 rating decision.  A 50 percent 
rating was assigned, effective April 2, 2004.  He appealed this 
rating, contending that the severity of his depression warranted 
a higher rating.

A review of the medical evidence of record reflects that the 
Veteran suffers from depression, as well as severe cognitive 
problems and dementia associated with traumatic brain injury 
(TBI) for which service connection has not been granted.

The Veteran was first afforded a VA examination in response to 
his claim in January 2005.  The Veteran's subjective complaints 
included anxiety, depression, and difficulty coping with 
stressors.  He indicated that he had experienced period of time 
where he did not want to leave the house due to anxiety and panic 
attacks.  A history of poor interpersonal relationships was also 
noted.  Other symptoms noted included loss of energy, loss of 
interest, and difficulty being around other people.  With respect 
to work, the Veteran reported that he quit working a few years 
prior due to a host of issues, including his anxiety, depression 
and interpersonal problems.  A mental status examination revealed 
that the Veteran was neatly groomed and dressed.  Though his 
thoughts were tangential, there was no pressure speech, flight of 
ideas, or loose associations.  There was no evidence of 
hallucinations or delusions, or current suicidal or homicidal 
ideation.  It was noted that the Veteran had panic attacks 
varying in frequency.  The Veteran's judgment was described as 
fair, and insight as poor.  A Global Assessment of Functioning 
(GAF) score of 40 was assigned.

During the Veteran's June 2006 DRO hearing, he testified that he 
never left the home by himself and had no friends.  The Veteran 
also reported that he went to restaurants on occasion, but only 
when he believed that there was not likely to be many other 
people there.  He indicated that he used to be a painter, but was 
no longer working.  He claimed that he quit working due to 
problems with other people and because he fell frequently.  The 
Veteran's wife reported that she did not like leaving the Veteran 
in the home by himself, as she was afraid that he would hurt 
himself.

The Veteran was afforded another VA examination in August 2006.  
The Veteran reported that he could not tolerate stress.  His 
concentration was described as fair.  Other symptoms noted 
include anxiety, irritability, sadness, and decreased energy and 
interest.  The Veteran also reported that he was still not 
working, and had no friends.  The examiner also noted that the 
Veteran's physical health was poor.  Upon mental status 
examination, the examiner noted that he Veteran was alert and 
oriented, but made no eye contact and was somewhat disheveled in 
appearance.  The Veteran stated that he was extremely anxious and 
could not cope with stress.  The examiner found no evidence of 
loose associations, flight of ideas, delusions or hallucinations.  
His mood was described as tense and his affect was appropriate.  
The Veteran denied current suicidal or homicidal ideation.  While 
recent and remote memory were both found to be adequate, insight 
and judgment were determined to be marginal.  A diagnosis was 
deferred in order to provide the Veteran with neuropsychological 
testing.  

The Veteran underwent neuropsychological testing in August 2007.  
As a result of this testing, the Veteran was diagnosed with 
severe depression and cognitive disorder, not otherwise 
specified.  It could not be determined if the Veteran's current 
cognitive deficits were attributable to the head trauma he 
reported while in the Navy.  A GAF score of 35 based on cognitive 
functioning and depression was assigned.  After these results, 
the August 2006 examiner determined that the Veteran's cognitive 
disorder was not secondary to any depression.  In his opinion, 
the GAF score attributable to the service-connected depression 
alone was 50.

VA outpatient treatment records also track the Veteran's 
psychiatric symptoms as well as his cognitive disorder and 
traumatic brain injury symptoms.  In 2004, it was noted that the 
Veteran had been diagnosed with adjustment disorder with mixed 
emotional features and dysthymia, while dementia was diagnosed in 
June 2004.  A GAF score of 40 was assigned in January 2004.  It 
was also indicated that the Veteran participated in anger 
management and support groups.  In December 2004, the Veteran as 
described as alert and oriented with better eye contact.  In 
March 2005, insight and judgment were described as fair, and the 
Veteran displayed no serious depressive symptoms.  A December 
2005 entry notes no suicidal or homicidal ideation, but 
concentration was found to be poor at times.  In February 2006, 
it was noted that the Veteran had chronic residual deficits due 
to his TBI.  An August 2006 entry noted a depressed mood and 
thinking consistent with TBI.  In July 2007, symptoms of 
depression, hopelessness and irritability were noted, while in 
September 2007 a GAF score of 55 was assigned.  

A November 2007 psychiatric notes that a cerebellar brain injury 
evident on MRI and was associated with the Veteran's depression 
and motor and cognitive deficits.  The examiner noted that the 
cerebellar injury can and does cause/worsen the depression and 
will not get better.  The examiner also found the Veteran to be 
completely disabled.  In 2008, occasional suicidal ideation with 
no plans was reported.  During an April 2008 individual therapy 
session, the Veteran reported that he spent a lot of time in bed 
and had to work to force himself out of bed.  Improved motivation 
and energy were noted in July 2008.

A May 2008 statement from the treating physician at the VA 
Traumatic Brain Injury clinic noted that he had been following 
the Veteran for his TBI.  He indicated that his TBI prevents him 
from performing the mental tasks required to get or keep 
substantially gainful employment.

When last seen in July 2008, his condition was reported as 
improved.  It was the most positive and energetic that the 
examiner had seen the Veteran.  It was reported that he and his 
wife were leaving the house more and had recently attended a 
dinner party.  He and his wife were getting along better.  The 
session ended with the Veteran noting how much he had benefited 
from psychotherapy.  He indicated a willingness to return for the 
next appointment.

The Board observes that the Veteran has been diagnosed with a 
variety of psychiatric problems as well as the residuals of TBI 
including dementia and cognitive disorder.  The Board notes that 
while the Veteran has attempted to claim service connection for 
TBI, he is not currently service connected for this disability.  
The Veteran was to report for a VA examination intended to 
attempt to determine which psychiatric symptoms are attributable 
to the service-connected major depressive symptoms and which are 
attributable to other non-service-connected disabilities.  
Unfortunately, as noted above, the Veteran was unavailable for 
the examination and the examination is unable to be rescheduled.  
Thus, a determination will be made based on the evidence of 
record.  There is some medical evidence that has separated the 
TBI and dementia from the depression, and more recent findings 
suggest that the overall disablement has improved.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

After a review of the pertinent evidence of record, the Board 
concludes that a rating in excess of 50 percent is not in order 
for the MDD.  In 2005 and 2006, there was some evidence that the 
symptoms of the service connected and non-service connected 
disorders could be separated, with a GAF of 50 assigned for the 
depression.  There is some indication that the dementia/TBI might 
make the depression worse, but it is never shown to be so bad as 
to warrant a rating over 50 percent.  He is generally well 
groomed when seen.  He has been able to respond to questions on 
examinations and in therapy sessions.  There was most recently 
some improvement in his energy level and his socialization.  
Nothing in the record supports a rating of over 50 percent.

The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences most of the symptoms 
associated with a 70 percent rating.  Specifically, the record 
does not show that he experiences obsessional rituals which 
interfere with routine living, irrelevant, illogical or obscure 
speech, or near-continuous panic attacks.  Other signs and 
symptoms supporting a 70 percent rating are not set out as 
described above.

As noted above, the Veteran has been assigned GAF scores ranging 
from 50 to 55. The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.), p.32.  A score of 51 to 60 is assigned where 
there are moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  The GAF scores do not 
correlate to any specific rating.  

Thus, for the foregoing reasons the Board concludes that a higher 
initial rating is not warranted at any time during the appeal 
period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate. 
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability. If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria. In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating. Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to an initial rating in excess of 50 percent is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


